Filed 12/30/15 P. v. Cromwell CA1/4
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                 DIVISION FOUR


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A145950
v.
RYAN JAMES CROMWELL,                                                 (Humboldt County
                                                                     Super. Ct. No. CR1502525)
         Defendant and Appellant.


         Appellant Ryan James Cromwell appeals from his six-year state prison sentence in
the above-referenced criminal case. Appellant’s counsel has filed an opening brief in
which no issues are raised, and asks this court for an independent review of the record as
required by People v. Wende (1979) 25 Cal.3d 436. Counsel has declared that appellant
has been notified that no issues were being raised by counsel on appeal, and that an
independent review under Wende instead was being requested. Appellant was also
advised of his right personally to file a supplemental brief raising any issues he chooses
to bring to this court’s attention. No supplemental brief has been filed by appellant
personally.
         We note that appellant has not obtained a certificate of probable cause, which is
required by Penal Code1 section 1237.5 when a defendant seeks to appeal from a
judgment entered following a guilty or no contest plea. A certificate is not required when
the notice of appeal states, as appellant’s does here, that the appeal is based upon the

         1
        All further undesignated statutory references are to the Penal Code, unless
otherwise indicated.

                                                             1
sentence or other matters occurring after the plea that do not affect the validity of the
plea. Accordingly, we have reviewed the whole record pursuant to People v. Wende,
supra, 25 Cal.3d 436 and People v. Kelly (2006) 40 Cal.4th 106, focusing upon grounds
for appeal arising after entry of the plea. Having done so, we conclude that there is no
arguable issue on appeal.
    PROCEDURAL AND MATERIAL FACTUAL BACKGROUND OF CASE
       A four-count felony complaint was filed by the Humboldt County District
Attorney’s Office on June 4, 2015, charging appellant with one count of first degree
burglary (§ 459) one count of unlawful taking of a vehicle (Veh. Code, § 10851), one
count of failing to register upon release from incarceration (§ 290.015, subd. (a)), and one
count of resisting or obstructing a peace officer or emergency medical technician (§ 148,
subd. (a)(1)). The complaint also alleged that, as to counts one and two, appellant had
suffered two prior convictions for which he served a term in state prison within the
preceding five years, within the meaning of section 667.5. Appellant entered pleas of not
guilty to the charges and denied the special allegations.
       On June 17, 2015, appellant accepted a plea disposition that had been offered by
the prosecution. By this negotiated plea, appellant pleaded guilty to counts one and four
(residential burglary and resisting a peace officer). In return for his guilty pleas, both
sides agreed that appellant would receive a six-year state prison sentence, of which he
would be required to serve 85 percent. Appellant was given a total of 19 days custody
credit for time served. Restitution, fines and penalties required by law were also
imposed, along with other conditions. As part of the disposition the prosecution also
agreed to dismiss the remaining counts and allegations. When the plea was accepted in
court, appellant was fully advised of the rights he was waiving by entering his plea.
       CONCLUSIONS BASED UPON INDEPENDENT RECORD REVIEW
       Upon our independent review of the record we conclude there are no meritorious
issues to be argued, or that require further briefing on appeal.




                                              2
       We also discern no error in the plea disposition or in sentencing. The sentence
appellant received, and the restitution fines, penalties, and conditions imposed were
supported by the law and facts. At all times appellant was represented by counsel.
                                     DISPOSITION
       The judgment is affirmed.




                                             3
                                  _________________________
                                  RUVOLO, P. J.


We concur:


_________________________
REARDON, J.


_________________________
STREETER, J.




A145950, People v. Cromwell


                              4